
	
		II
		110th CONGRESS
		2d Session
		S. 2656
		IN THE SENATE OF THE UNITED STATES
		
			February 15, 2008
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on Armed
			 Services under authority of the order of the Senate of
			 February 14, 2008
		
		A BILL
		To prohibit the transport of hydrolysate from the Pueblo
		  Chemical Depot, Colorado, to an off-site location.
	
	
		1.Prohibition on transport of
			 hydrolysate from the Pueblo Chemical Depot, ColoradoThe Secretary of Defense may not transport
			 hydrolysate from the Pueblo Chemical Depot, Colorado, to an off-site location
			 for treatment, storage, or disposal. Nothing in this Act limits or otherwise
			 affects the obligation of the Secretary of Defense to complete work on the
			 destruction of the United States stockpile of lethal chemical weapons and
			 munitions under section 8119 of the Department of Defense Appropriations Act,
			 2008 (Public Law 110–116; 50 U.S.C. 1521 note).
		
